PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kroll et al.
Application No. 16/043,571
Filed: July 24, 2018
For: Weigh in motion strip scale having plural compliant features

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 15, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a reply within the meaning of 37 CFR 1.113 to the final Office action, mailed June 18, 2020, which set a shortened statutory period for reply of three (3) months.  A one (1) month extension of time under the provisions of 37 CFR 1.136(a) was obtained October 19, 2020.  Accordingly, the application became abandoned on October 20, 2020. A Notice of Abandonment was mailed January 22, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an terminal disclaimer and fee of $170, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay.   

The Terminal Disclaimer filed April 15, 2021 is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.  

This application is being referred to Technology Center Art Unit 2856 for appropriate action in the normal course of business on the reply received April 15, 2021.

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.



/LIANA S WALSH/Lead Paralegal Specialist, OPET